Citation Nr: 1633286	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder, to include carpal tunnel syndrome (CTS).  

2.  Entitlement to service connection for a left elbow disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a liver disorder.  

5.  Entitlement to service connection for traumatic brain injury (TBI) residuals.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979 with the Marine Corp and in the Army National Guard from September 1986 to February 1987.  He also had service in the Army from March 2002 to August 2002, June 2004 to September 2005, and March 2006 to June 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has combined the Veteran's separate claims of entitlement to service connection for a right wrist disorder and a left wrist disorder as one for bilateral wrist disorders, to include CTS, as listed on the title page.  Moreover, in addition to PTSD diagnosis, the Veteran's clinic records reflect assessments of psychiatric problems of depressed mood, anxiety, and panic symptoms.  The Board attributes these symptoms to the PTSD diagnosis and not separately manifested psychiatric disorders.  See generally 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, the Board continues the RO's description of a service connection claim for PTSD only.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran experiences bilateral CTS of service origin.  

2.  The Veteran experiences left ulnar neuropathy with left elbow entrapment of service origin.  

3.  No liver disorder is shown.  

4.  No TBI residuals are shown.  

5.  The medical evidence is at least in equipoise as to whether the Veteran has a current clinical diagnosis of PTSD related to his verified stressors.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral CTS is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  Service connection for left ulnar neuropathy with left elbow entrapment is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  A liver disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§°1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

4.  Residuals of TBI were not incurred in or aggravated by service.  38 U.S.C.A. §§°1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

5.  Applying reasonable doubt in favor of the Veteran, the criteria are met to establish entitlement to service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38°C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. §°5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of the matters of entitlement to service connection for a bilateral wrist disorder, to include CTS, a left elbow disorder and PTSD, the Board finds that all notification and development action needed to fairly resolve those claims has been accomplished.  

As to the claims of entitlement to service connection for a liver disorder and for residuals of TBIs, VA's duty to notify was satisfied by October 2008 and July 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Moreover, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2015).  

A Bilateral Wrist Disorder, to Include CTS, and a Left Elbow Disorder

The Veteran seeks service connection for a bilateral wrist disorder and a left elbow disorder.  In as much as the record supports a grant of service connection for a bilateral wrist disorder, diagnosed as CTS, and a left elbow disorder, diagnosed as left ulnar neuropathy with left elbow entrapment, on a direct incurrence basis, service connection is granted. 

Here, the record shows that the Veteran had bilateral wrist and left elbow complaints during a period of active service in March 2005.  Bilateral CTS and left ulnar neuropathy across the elbow were diagnosed.  Subsequently dated records in 2005 show that his complaints continued, and that he underwent surgery in May 2005 for the left elbow condition.  A five month history of left elbow complaints was noted upon the May 2005 operation report - indicating that his complaints originated during an active service period.  A December 2005 report (during a period when the Veteran was not on active duty) reflects a history of left elbow surgery due to nerve compression/tendonitis with continued ulnar pain and occasional numbness to the fingers with decreased muscle strength.  Wrist strain was noted in October 2006 (active service).  VA records included examination reports dated in August 2010 and August 2011, both of which reflect continued bilateral CTS and left elbow complaints.  VA records in 2014 primarily reflect treatment for a groin rash.  In short, the lay evidence establishes the onset of CTS and a left elbow disorder during the period of active service in 2005.  Therefore, service connection is warranted.

 
B.  Liver Disorder and TBI Residuals 

The service treatment records (STRs) show that the Veteran was seen for abdominal pain in the right lower quadrant in late 2006.  Testing results were negative.  Post service VA records show that the Veteran continued to complain of right lower quadrant pain in 2007.  Following a motor vehicle accident in August 2008, he had abdominal pain.  An abdominal wall contusion was noted.  When examined by VA in March 2009, the examiner noted that the Veteran was seen while in Iraq for pain in the right upper quadrant and at that time, he had an elevated liver function test.  He was transferred to Kuwait where he underwent a colonoscopy which was negative.  His complaints resolved eventually after intravenous fluids were administered for hydration and with the taking of pain medicine.  (The STRs corroborate this summarization,)  The examiner noted that current liver function and coagulation tests were normal.  Hepatitis A testing was positive, but it was noted that there was no evidence of a current liver disability as a result.  Subsequently dated records are negative for diagnosis of a liver disorder.  

As to the claim for TBI residuals, it is noted that the Veteran gave a history of multiple preservice concussion due to sports injuries when examined in August 2000 for the Army National Guard.  The last concussion had occurred in 1979.  Subsequently dated VA records show that TBI screening test in July 2008 showed an assessment of "possible but not probably distant mild TBI."  At this time, the Veteran was referred for neuropsychological testing.  The Veteran gave a medical history of experiencing 6 concussions since he was a child.  The first occurred when he was 6 years old and the next occurred when he was between 12 and 14 years old.  He only lost consciousness at the time of the second concussion (for about 15 minutes).  There were further incidences of concussion in the 1970s while playing hockey.  He also hit his head in Iraq upon a shelf just above his bed.  He saw stars and could not move for approximately 15 minutes.  He denied experiencing any retrograde or anterograde amnesia.  The examiner noted that while the Veteran appeared to be experiencing some mental health symptoms, he did not appear to have significant sequelae from the multiple concussive events.  

Private records show that following a motor vehicle accident (MVA) in August 2008, the Veteran reported headaches but computerized tomography (CT) scan was negative.  

When examined by VA in March 2009, the Veteran reported that he had two concussions in the 1970s while on active duty and playing ice hockey.  (The Board notes that the Veteran has no active duty service in the 1970s.)  He also reported that he hit his head while he was in Iraq.  He did not require hospitalization or further medical attention.  He was in a MVA in 2008 but he did not lose consciousness.  

VA examination in July 2011 was conducted to address whether he had a disorder related to numerous TBIs.  In addition to the multiple concussion events as listed above, (all but one which occurred when not on active duty), the Veteran related exposure to IED explosions which did not cause loss of consciousness or head injury but resulted in a headache.  The examiner noted that there was no history of continuing headaches or dizziness and following review of the record and evaluation of the Veteran, it was her opinion that the Veteran had no residuals of TBI associated with exposure to an IED explosion in 2006 or his 2008 MVA for that matter.  Subsequently dated records are negative for diagnosis of chronic residuals of TBIs.  

Regarding the Veteran's claims for a liver disorder and for TBI residuals, a review of the record does not show that the Veteran has ever received competent medical diagnoses of such conditions.  The STRs reflect an abnormal liver function test which, according to a VA examiner resolved.  Notably, an abnormal laboratory result is not deemed a basis for a service connection award.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (determining that service connection applies to diseases and the residuals of injury - not symptoms or clinical findings, such as laboratory test results).  Importantly, the Veteran has not been medically diagnosed with a chronic, liver disorder.  Similarly, the clinic records include a TBI screening test which was positive, but further neuropsychiatric examination found no significant sequelae and a specific VA examination in July 2011 found no residuals.  The Board places significant probative weight on this evidence.

On the other hand, the Veteran has alleged a chronic liver disorder and having current TBI residuals.  However, the Board finds that the issue of medical diagnosis for these claimed conditions to be beyond the competence of a lay individual.  In any event, the Board places greater probative weight on the opinions of the VA examiners who have greater training and expertise than the Veteran in matters of medical diagnosis and etiology.

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38°U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current liver disorder or TBI residuals, the claims must be denied.  Notably, the Board specifically finds that the credible evidence does not show current liver disorder or TBI residuals at any time after service.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for a liver disorder and for TBI residuals, and they must be denied.  As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).

PTSD - In General

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. §°4.125(a) (2015), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2015).  

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A. §°1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).  

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3) (2015).  The new regulation eases the requirement that there be objective corroboration of a claimed in-service stressor.  Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Having considered the merits of the case, and weighing all of the evidence as it pertains to the very essential element of a confirmed clinical diagnosis of PTSD, the evidence is in equipoise as to whether the Veteran has a diagnosis of PTSD based on his stressors.  Accordingly, giving him the benefit of the doubt, service connection for PTSD is granted.  

The Veteran's personnel records reflect that the Veteran received the Combat Action Ribbon for his actions against hostile forces.  Thus, inservice stressors are conceded.  

With regard to whether the Veteran has a diagnosis of PTSD related to his reported stressors, the record contains contradictory evidence.  VA examiner in October 2008 noted that the Veteran did not meet the criterion for diagnosis of PTSD.  The examiner noted that while the Veteran had served in Afghanistan and Iraq and exposed to some indirect fire, he denied any nightmares or intrusive thoughts about his experiences.  The Veteran said that he felt depressed after his service in Afghanistan for some time, but was able to overcome his depression and never sought treatment.  Upon physical examination, the Veteran was cooperative though somewhat defensive.  His affect was appropriate to context, and his speech was spontaneous.  There were no intrusive thoughts about his deployment, and he denied hallucinations.  His insight and judgment were fair, and he was oriented times three.  The examiner noted that based on the Veteran's history and mental status exam, there was no psychiatric diagnosis at this time.  

To the contrary of the VA examination report, a private examiner noted in a December 2013 report, that the Veteran had intrusive recollections of his wartime experiences, to include exposure to improvised explosive devices (IEDs) and enemy fire and mortar attacks.  He described difficulty with depressed mood, anxiety, and panic symptoms.  He had difficulty with concentration and obsessive thinking.  He experienced elevated startle response and a tendency toward being hyper alert and hyper vigilant.  He experienced emotional numbing and survivor guilt and had episodes of anger and irritability.  He had difficulty with authority figures and short term memory problems.  He was often confused and isolated himself from others.  Upon physical examination, the Veteran was oriented times three.  His affect was flattened and subdued.  There was no evidence of thought disorder or delusional systematization.  His insight and judgment appeared intact.  His mood was depressed, and he described difficulty with anxiety and panic symptoms.  The examiner's impression was the Veteran described difficulty coping with stress related to his wartime experiences.  He had flashbacks and intrusive recollections of his time during service as well as numerous other symptoms associated with PTSD, to include emotional numbing, survivor guilt, and isolation from others.  The diagnosis was PTSD.  

Having reviewed not only of the ultimate conclusions stated, but the factual underpinnings of those conclusions, it is the finding of the Board that the evidence on the whole is in equipoise as to whether the Veteran has a clinical diagnosis of PTSD.  The Board finds the diagnoses of the treating psychiatrists very probative, and their treatment notes indicate that they have considered the diagnostic criteria for a diagnosis of PTSD.  Given that the evidence is in relative equipoise, the benefit of the all reasonably doubt is resolved in favor of the Veteran, and a diagnosis of PTSD is conceded.  38 U.S.C. 5107(b) (West 2014).  Accordingly, entitlement to service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (2015).  


ORDER

Entitlement to service connection for bilateral CTS is granted.  

Entitlement to service connection for left ulnar neuropathy with left elbow entrapment is granted.  

Entitlement to service connection for a liver disorder is denied.  

Entitlement to service connection for TBI residuals is denied.  

Entitlement to service connection for PTSD is granted.  


REMAND

As to the claim for service connection for a right shoulder disorder, it is noted that a private physician noted in a February 2010 statement that the Veteran had a history of right shoulder problems, and that he first treated the Veteran for such in January 1997.  His problems progressed until he underwent surgery at a private facility in July 2007 for arthroscopic Bankhart repair.  Degenerative joint disease (DJD) of the right shoulder was noted on the operative report which is of record.  The examiner opined in 2010 that the Veteran's service-related activities were the primary cause of his right shoulder problems which resulted in surgery in July 2007 (a month after a period of active service and after neck injury in 2006 during active service).  

Additional records from periods outside of active service show that, in 2008, the Veteran continued to complain of shoulder pain.  When examined by VA in March 2008, his neck and shoulder complaints had "been going on for past 5-6 years."  He reported neck injury during training.  VA X-rays in 2009 showed thoracic mild degenerative changes and cervical spine (C4-C5) herniated disc.  X-rays of the right shoulder showed no significant changes.  

VA records from 2009 through 2011 show that the Veteran relates current neck and right shoulder complaints to a neck injury during training in 2006.  Moreover, when examined by VA in April 2011, there was significant cervical pathology with disc degenerative disease, radiculopathy, and possible referred pain and symptoms from the neck to the upper extremities.  

The Board notes that service connection is in effect for C4-C5 midline herniated disc, (claimed as neck injury).  As the record reflects above, it is shown that the Veteran had right shoulder complaints in the late 1990s.  He underwent surgery in 2007 after suffering injury to the neck during active service in 2006.  As evidenced above, he now has right shoulder problems which have been related to the service-connected neck disorder, but specific diagnosis is not indicated.  Based on the clinical findings, the Board concludes that a VA examination is necessary in order to determine the nature and etiology of any diagnosed right shoulder disorder.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right shoulder condition, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2015) are met as to this issue.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed right shoulder disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After an examination and review of the entire record, the examiner is asked to opine as to the following:

      (a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability began in service, was caused by service, or is otherwise related to service for the time periods from September 1986 to February 1987 or March 2002 to August 2002?  

      (b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability was aggravated beyond the normal progress of the disorder during active service from June 2004 to September 2005 or March 2006 to June 2007?  

      (c) Whether it is at least as likely as not (50 percent probability or greater) that the right shoulder disability was caused or aggravated by his service-connected cervical spine disability?  

In providing this opinion, the examiner's attention is directed towards the February 2010 private physician statement noting treatment of the Veteran for right shoulder symptoms in 1997 and opining that the Veteran's service-related activities were the primary cause of his right shoulder symptoms.

Aggravation is defined as the permanent worsening beyond the natural progression of the condition.  

A full and complete rational must accompany any opinion provided.  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  Thereafter, the RO should re-adjudicate the issue of entitlement to service connection for a right shoulder disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


